The opinion of the court was delivered by
MASON, J.:
In a petition for a rehearing it is argued that no basis was shown for a finding that the plaintiff was induced by fraud to enter into the contract, because the representations relied upon were not made until after the contract had been executed. The question whether the representations were made too late to be of any effect was considered at the hearing, but was not mentioned in the opinion because it did not appear to be presented in the brief in connection with the aspect of the case having to do with the alleged fraud, although the defendant advanced the fact that the conversation regarding the amount of corn contracted for took place after the execution of the contract as a reason why a warranty could not be relied on. While the talk about the corn followed the actual signing of the contract, a portion of the evidence is consistent with the theory that it was practically contemporaneous with the delivery or deposit of the instrument with intent that it should become effective. Moreover, there was testimony that the defendant had already stated that the corporation, the stock of which he was selling, had no obligations. And there is force in the suggestion made in the defendant’s brief that a finding of fraud might be based on his failure to reveal something of which he was in duty bound to inform the plaintiff.' The other matters referred to in the petition for a rehearing have been examined, but the court remains of the opinion already expressed.
The petition for a rehearing is denied.